Order entered May 29, 2019




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-19-00041-CV

                    MICHAEL BELL AND LISA ANN BELL, Appellants

                                             V.

   MATTHEW MARKHAM, JEFFREY LYNCH, AND THE MCKINNEY DENTIST,
                           Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03485-2016

                                         ORDER
       Before the Court is appellants’ May 24, 2019 unopposed motion for extension of time to

file a single reply brief. We GRANT the motion and ORDER appellant’s reply brief be filed no

later than June 14, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE